Case: 20-10420     Document: 00515740487         Page: 1     Date Filed: 02/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  February 10, 2021
                                  No. 20-10420
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Manuel Lang, III,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:15-CR-92-2


   Before Davis, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
          Manuel Lang, III, federal prisoner # 66137-380, appeals the district
   court’s denial of his motion to reduce sentence under 18 U.S.C.
   § 3582(c)(1)(A). Lang requested a compassionate-release sentence reduction
   based upon the COVID-19 pandemic and his underlying medical conditions.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10420         Document: 00515740487              Page: 2       Date Filed: 02/10/2021




                                          No. 20-10420


   Because Lang failed to exhaust his administrative remedies prior to filing his
   motion, we AFFIRM. 1
           In 2016, Lang pleaded guilty to a drug offense and was sentenced to
   96 months in prison. On April 13, 2020, Lang submitted a motion requesting
   a compassionate-release sentence reduction under § 3582(c)(1)(A) and home
   confinement under the Coronavirus Aid, Relief, and Economic Security
   (CARES) Act. 2 Lang stated that he suffers from various health ailments,
   making him high risk for contracting COVID-19 and developing a debilitating
   illness from it. On April 18, 2020, the district court denied Lang’s motion
   based on Lang’s failure to describe “the conditions of his present housing at
   FMC-Fort Worth or how those conditions might justify any change to the
   service of his sentence.” Lang timely filed a notice of appeal. 3
           On appeal, Lang argues that the district court abused its discretion and
   erred in denying his motion for a compassionate-release sentence reduction
   under § 3582(c)(1)(A)(i) because it failed to consider his medical conditions
   which put him at high risk of contracting, and becoming seriously ill from,



           1
            United States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014) (noting that this Court
   may affirm on any basis supported by the record).
           2
             Lang indicated that on April 13, 2020, he signed and submitted his motion to
   prison authorities to be mailed to the district court. The motion was received and marked
   as “filed” by the district court on April 16, 2020.
           3
             Lang subsequently filed in the district court a motion to expedite his appeal and
   an amended motion to expedite his appeal. Construing those motions as additional motions
   for compassionate release under § 3582(c)(1)(A), the district court denied those motions
   on May 20, 2020, based on Lang’s failure to exhaust his administrative remedies as
   required by § 3582(c)(1)(A). Lang, however, did not appeal the district court’s May 20,
   2020, order. Thus, our appellate jurisdiction is limited to review of the district court’s
   April 20, 2020, order. See Fiess v. State Farm Lloyds, 392 F.3d 802, 806–07 (5th Cir. 2004)
   (holding that this Court lacks appellate jurisdiction to review a ruling without an effective
   notice of appeal of that ruling).




                                                2
Case: 20-10420           Document: 00515740487              Page: 3      Date Filed: 02/10/2021




                                            No. 20-10420


   COVID-19. 4 He asserts that his medical conditions combined with the
   COVID-19 pandemic constitute “extraordinary and compelling reasons,” as
   contemplated by § 3582(c)(1)(A)(i), qualifying him for a compassionate-
   release sentence reduction. 5 He contends that he exhausted his
   administrative remedies because he sent an inmate request for
   compassionate release to the appropriate prison authority on April 18, 2020,
   and he did not receive a response within 30 days.
           “‘[A] judgment of conviction that includes [a sentence of
   imprisonment] constitutes a final judgment’ and may not be modified by a
   district court except in limited circumstances.” 6 One such exception is
   § 3582(c)(1)(A)(i), the provision that Lang relies on here, which allows a
   district court to reduce a defendant’s sentence if, after considering any
   relevant 18 U.S.C. § 3553(a) sentencing factors, it finds that “extraordinary
   and compelling reasons warrant such a reduction” and “a reduction is
   consistent with applicable policy statements issued by the Sentencing
   Commission.” 7 We review the denial of a § 3582(c)(1)(A)(i) motion for an
   abuse of discretion. 8



           4
           Lang has informed this Court that he tested positive for COVID-19 on
   September 21, 2020.
           5
             Although Lang contends he meets the criteria for release to home confinement
   under the CARES Act, the plain language of the CARES Act does not grant a federal court
   the authority to make home confinement determinations. See Coronavirus Aid, Relief, and
   Economic Security Act, Pub. L. No. 116-136, 134, § 12003 Stat. 281, 516 (2020). Rather, it
   authorizes prison authorities to lengthen the maximum amount of time to place a prisoner
   in home confinement under 18 U.S.C. § 3624(c)(2), which applies to “prerelease custody”
   and not to compassionate-release sentence reductions under § 3582(c)(1)(A).
           6
               Dillon v. United States, 560 U.S. 817, 824 (2010) (quoting § 3582(b)).
           7
               § 3582(c)(1)(A)(i).
           8
               United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).




                                                  3
Case: 20-10420           Document: 00515740487             Page: 4      Date Filed: 02/10/2021




                                           No. 20-10420


          A § 3582(c)(1)(A) compassionate-release motion may be filed either
   by the Director of the Bureau of Prisons or by a defendant after he has “fully
   exhausted all administrative rights to appeal a failure of the Bureau of Prisons
   to bring a motion on the defendant’s behalf or the lapse of 30 days from the
   receipt of such a request by the warden of the defendant’s facility, whichever
   is earlier.” 9 This Court recently held in a case involving a motion for
   compassionate release based on the COVID-19 pandemic that this pre-filing
   administrative exhaustion requirement, although not jurisdictional, is
   mandatory. 10
          As stated above, with respect to exhaustion, Lang asserts that he
   submitted a written inmate request to the appropriate prison authority on
   April 18, 2020, and that he did not receive a response within 30 days. But the
   record shows that on April 13, 2020, before Lang ever made his request to
   prison officials, Lang submitted his motion for compassionate release for
   mailing to the district court, which was marked as filed on April 16, 2020.
   Thus, Lang had not begun the mandatory administrative exhaustion process
   required by § 3582(c)(1)(A)(i), let alone completed it, before he filed his
   motion for compassionate release in federal court.
          Based on the foregoing, because Lang failed to exhaust his
   administrative remedies before filing his motion for a compassionate-release
   sentence reduction in federal court, the district court’s judgment is
   AFFIRMED. 11




          9
               § 3582(c)(1)(A).
          10
               United States v. Franco, 973 F.3d 465, 467–68 (5th Cir. 2020).
          11
               See id.




                                                 4